Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/19/21 has been entered.

Election/Restrictions
Applicant's election with traverse of claims 1, 3, 5, 7-8, 11, 14, 16-18, 21-22, 24, 27, 30-31 in the reply filed on 4/19/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
The requirement is still deemed proper and is therefore made FINAL.

Claim(s) 1&18 is/are allowable. The restriction requirement as set forth in the Office action mailed on 3/17/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/17/21 is withdrawn.  Claim(s) 2, 4, 6, 9-10, 12-13, 15, 19-20, 23, 25-26 and 28-29 is/are no longer withdrawn 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title:  
COMPRISING EIGHT LENSES OF +-++--+-, +--++-+-, +--+--+-, +---+-+- OR +--+-++- REFRACTIVE POWERS, IMAGE CAPTURING UNIT AND ELECTRONIC DEVICE.

Allowable Subject Matter
Claim(s) 1-31 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest art found is Ko (US 20200363610). 

    PNG
    media_image1.png
    632
    524
    media_image1.png
    Greyscale

Ko teaches a photographing lens assembly (Fig. 3, Table 3) comprising eight lens elements, the eight lens elements being, in order from an object side to an image side, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, a seventh lens element and an eighth lens element (210-280);
wherein the first lens element with positive refractive power has an object-side surface being convex in a paraxial region thereof, the seventh lens element has an (as seen in Fig. 3, Table 3);
wherein a central thickness of the first lens element is CT1, a maximum value among central thicknesses of the second through eighth lens elements is MaxCT28, a curvature radius of the image-side surface of the seventh lens element is R14, a curvature radius of the object-side surface of the eighth lens element is R15, an axial distance between an object-side surface of the third lens element and an image-side surface of the fifth lens element is Dr5r10, an axial distance between an object-side surface of the sixth lens element and the image-side surface of the eighth lens element is Dr11r16, and the following conditions are satisfied:
	1.0<CT1/MaxCT28 (0.9581/0.81628 of 260);
	R14/R15<1.20 (-277/12); and
	Dr5r10/Dr11r16<0.90 (as seen in Fig. 3).

Regarding claim 1, the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a photographing lens assembly including “the sixth lens element has an image-side surface being concave in a paraxial region thereof”, along with the other claimed limitations of claim 1.
Claim 18 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234